UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-2842



HARTWELL E. EDWARDS; MYRA R. EDWARDS,

                                          Plaintiffs - Appellants,

         versus

CHARLES BREW, Detective, Badge #1376,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
95-1704-DKC, CA-95-3094-DKC)


Submitted:   May 15, 1997                   Decided:   May 28, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Hartwell E. Edwards, Myra R. Edwards, Appellants Pro Se. Sean
Daniel Wallace, Crystal Renee Mittelstaedt, COUNTY ATTORNEY'S
OFFICE, Upper Marlboro, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal the district court's order granting the De-

fendant's motion for summary judgment and denying relief on their

42 U.S.C. § 1983 (1994) complaint. We have reviewed the record and

the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm
on the reasoning of the district court. Edwards v. Brew, Nos. CA-
95-1704-DKC; CA-95-3094-DKC (D. Md. Nov. 8, 1996). Appellants'

motion to stay proceedings is denied as moot. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2